ORDER
PER CURIAM.
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate. Petitioner’s voluntary departure was tolled from the date on which the stay motion was filed and will be tolled until the expiration of the temporary stay. See 9th Cir. Gen. Ord. 6.4(c); Desta, 365 F.3d at 743-44.
All other pending motions are denied as moot.
DISMISSED.